Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148678                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148678
                                                                    COA: 316576
                                                                    Genesee CC: 99-004796-FC
  NATHAN GENE REID,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2013
  order of the Court of Appeals is considered. In the Court of Appeals, the defendant
  sought leave to appeal two orders of the Genesee Circuit Court, both dated December 21,
  2012. The Court of Appeals docketed the defendant’s delayed application for leave to
  appeal as an appeal only from the December 21, 2012 order denying the defendant’s
  motion for the production of documents, and then denied leave to appeal for lack of merit
  in the grounds presented. With regard to this ruling, leave to appeal is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court. It
  does not appear that the Court of Appeals reviewed the defendant’s challenge to the other
  circuit court order. Accordingly, pursuant to MCR 7.302(H)(1), in lieu of granting leave
  to appeal, we REMAND this case to the Court of Appeals for consideration of that part of
  the defendant’s delayed application for leave to appeal that sought leave to appeal the
  December 21, 2012 order of the Genesee Circuit Court denying, under MCR 6.502(G),
  the defendant’s motion to rescind or revoke or vacate his plea.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2014
           p0917
                                                                               Clerk